Title: From Thomas Jefferson to John Brown Cutting, 6 August 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris Aug. 6. 1788.
          
          Truth, holy Truth, obliges me to correct still the intelligence I gave you in my last. Notwithstanding the authenticity with which it seemed to come, there was error respecting the commanders. The 1st. action between the Russians and Turks was of the gallies and flat vessels of both sides. The command of these on the part of the Russians is in the prince of Nassau. But P. Jones having been present in the first action, had the command of the right wing. The Turks were repulsed. The 2d. was the great action, and was of the Russian gallies against the Turkish ships of war. The effects were what my letters mentioned to you. But the Prince of Nassau alone commanded, P. Jones, who commands the vessels of war, being at that time absent with his fleet.—The Swedes have commenced hostilities by land against the Russians, and war is consequently declared against them by the Empress. I am with great & sincere esteem Dr. Sir your most obedt. humble servt,
          
            
              Th: Jefferson
            
          
          
            P.S. I have had the intelligence you were so good as to communicate to me respecting the reception of Mr. Adams, inserted in a gazette here, and sent it to that of Leyden also.
          
        